NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
FATE PRICE,
Petitioner,
V.
UNITED STATES POSTAL SERVICE,
Resp0ndent.
2011-3059
Petition for review of the Merit Systems Protection
Board in case no. DE0752090346-I-2.
ON MOTION
ORDER
Fate Price moves for leave to proceed in forma
pauperis
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted

PRICE V. USPS
2
FoR THE CoURT
   lsi Jan H0rbaly
Date Jan Horba1y
ccc Fate Price
Michae1 D. Austin, Esq.
s2{)
Clerk
FILED
ip
0F APFEALS FU
RAL C1RCU1T
1=
MAR 24 2911
JAHHORBAL\'
dim